DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston seal (30) being “at a lower end” must be shown or the feature canceled from the claim. In the embodiment shown in the figures, the piston seal appears to be at approximately a center of the piston, rather than at a lower end. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities
Page 1, lines 2-4: As best understood,  the provisional application number recited is a foreign provisional application filed in India (e.g., rather than a US provisional application) but the specification does not clearly establish this. 
Appropriate correction is required.
Examiner’s Comment on List Indicators
Claim 1 includes list indicators (e.g. “(a)" or “(i)”). These list indicators are generally superfluous and may lead to issues during prosecution as claims are amended, or otherwise lead to doubt as to whether certain limitations of the dependent claims are also included in the lists since they are not also numbered (e.g. wherein the valve further comprises (d)...". As per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. These line indentations should serve the same purpose as the list indicators, without introducing the additional complexity. If the Applicant wishes to keep the list indicators, care should be taken to apply the indicators consistently throughout the prosecution process.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 13 & 29: “cylinder” should read “hydraulic cylinder” to maintain consistency. 
Line 25: “…to facilitate a second grade isolation…” appears it should read “…to facilitate a second grade of isolation…” to maintain consistency with “a primary grade of isolation” as recited in lines 22-23. 
Lines 25-26: “the leakage” and “the external environment” lack proper antecedent basis in the claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the components of said pressure compensating device” (lines 3-4) which renders the claim indefinite for several reasons. 
First, the term “the components” lacks proper antecedent basis in the claims. 
Additionally, it is unclear which elements in the claim, or other unrecited elements, are encompassed by the term. A plain reading of the limitation might suggest that the shell should be adapted to house all components of the pressure compensating device (except the shell itself). However, in the applicant’s disclosed embodiment (e.g. fig. 1) at least the non-return valve and most of the dual valve charging port portion of the hydraulic cylinder appear to be disposed outside of the shell. As a result, the scope of the claim is uncertain. 

The term “substantially concentric” (claim 1, line 8) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1 further recites “a plurality of radial holes (20) along the middle part of the circumference of the cylinder” (lines 12-13) which renders the claim indefinite for several reasons. 
First, “the middle part of the circumference” lacks proper antecedent basis in the claim. 
Additionally, it is unclear how a “middle part” of a circumference would be defined. Rather, in view of the applicant’s disclosed embodiment (i.e. fig. 1) it appears that the radial holes are disposed around the circumference of the hydraulic cylinder at a middle part of the hydraulic cylinder (i.e. a middle part with respect to a length / axial direction / etc.). 

Further regarding claim 1, the claim recites “an upper end” in line 10, and then recites “a further upper end” in lines 15-16 which renders the claim indefinite. The term “end” is generally understood to be a final part of something, a portion farthest away from the center of an object, etc. The presence of “a further upper end” would appear to mean that the first “upper end” is not actually an “and”.
Related, it is noted that the claim defines the plurality of radial holes as being “along the middle part of the circumference of the cylinder”, but the location of these holes appears to correspond to the same longitudinal portion of the hydraulic cylinder as the “upper end” containing the incompressible fluid chamber (18). As such, it would seem that the incompressible fluid chamber may be similarly described as located in a middle part rather than an upper end. 

Claim 1 further recites “the point of contact of the hydraulic cylinder (16) and the shell (12) under torque” (lines 21-22) which renders the claim indefinite for several reasons. 
First “the point of contact” lacks proper antecedent basis in the claim. 
Additionally, as best understood, the hydraulic cylinder and the shell, when under torque, would be in contact in multiple locations, rather than merely a “point” as claimed. By way of example, in addition to the shoulder / annular contact at the metal-to-metal seal location indicated at 24a, the hydraulic cylinder and shell would also be in further contact at least via engagement of threads 17. 

Claim 1 further recites “…at least one secondary seal (24b) configured externally between the hydraulic cylinder (16) and the shell (12)…” (lines 23-24). It is unclear how “configured externally” is to be interpreted, as the disclosed seal appears to be internal to the pressure compensating device and the shell. While the secondary seal may be seen as external to the hydraulic cylinder, it is not clear that this is the intended meaning of the limitation as currently presented. 

Claim 1 additionally recites “at least one non-return valve…adapted to regulate the flow of said pressurized incompressible fluid into the hydraulic system, upon actuation from an external mechanism, to address the pressure fluctuations within the hydraulic system and improving the performance thereof” (lines 33-40). It is unclear what precisely is required or intended by the limitation of “improving the performance thereof” causing the claim to take on an unreasonable degree of uncertainty.

Claim 2 recites “The pressure compensating device (10) as claimed in claim 1, being a hydraulic accumulator”. As the device set forth in claim 1 appears to include all of the structure required to be a hydraulic accumulator, it is not clear what additional features or limitations, if any, are required or implied by the recitation in claim 2. 
It is noted that if claim 2 is not actually further limiting the device, but merely providing an additional non-limiting description, then it may be seen as an improper dependent claim under 35 U.S.C. 112(d) for failing to further limit the claim upon which it depends.   

Claims 3-5 recite similar limitations wherein the device has “a volume” (below 13cc, ranging from 0.1 to 13 cc, ranging from 0.1 to 10cc). It is unclear how this volume is being defined, causing the claims to take on an unreasonable degree of uncertainty. By way of example. The “volume” might be seen as the volume of the shell interior, a combined volume of the compressible fluid chamber and the incompressible fluid chamber, a total volume of the entire device, etc. In the absence of a clear definition, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. 

Claim 9 recites “wherein said piston (26), at a lower end, comprises at least one piston seal (30)”. However, in the applicant’s disclosed embodiment the seal appears to be located around a midpoint of the piston length rather than an end. While a person of ordinary skill in the art would understand that a piston seal could be located nearer one end or the other, the conflict or inconsistency between the claimed subject matter and the disclosure causes the claim to take on an unreasonable degree of uncertainty (e.g. it is not immediately clear which end is to be the “lower end”). 

Claim 10 recites “wherein said secondary seal (24b) and said piston seal (30) is at least one selected from the group consisting of O-ring(s), lip seal(s), quad seal(s) or any suitable seals” which raises several issues. 
First, the phrasing of the claim raises doubt as to whether the secondary seal and the piston seal are separate elements or not. As best understood, this should read “wherein said secondary seal and said piston seal are each at least one selected from the group…” or an appropriate equivalent. 
Additionally, the recitation within the group of “any suitable seals” raises doubt as to whether claim 10 actually further limits claim 1 in any way since the terms “secondary seal” and “piston seal” in claim 1 are presumably to be interpreted as comprising a suitable seal. As such, it appears that claim 10 may be merely setting forth optional preferences (i.e. O-rings, lip seals, quad seals) rather than properly further limiting the claim upon which it depends. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                  

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753